DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this continuation application filed on 12/20/19
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 189-191 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manne (US 6,842,218 B1).
Regarding claims 189, Manne discloses a digitally controllable (col.3, lines 29-34) scent creation and delivery apparatus (Fig.1), comprising: an array of containers (Fig.5:74), each container of the array having (i) an inlet (the unlabeled  right-side inlet and unlabeled left-side outlet for each scent reservoir 74 in the direction arrow 22 as shown in Fig.5) through which an input fluid comprising a gas (Fig5:22), a vapor, or a liquid flows in, (ii) a chamber (Fig.5:70) coupled to the inlet to receive the input fluid and that holds (a) a material comprising one or more base chemicals capable of producing a characteristic odor to form a scent ingredient, (b) the reservoirs 74 in Manne are capable of holding a material comprising 
Regarding claim 190, Manne discloses that the flow regulation mechanism includes a bank of valves (Fig.5:80, 82, and 84) coupled to the inlets of the array of containers (Fig.5:74 and 78), each valve of the bank of valves being operable to control the fluid flow of the input fluid into the containers through the inlets based on the electromagnetic signals (col.5, lines 1-9).
Regarding claim 191, Manne discloses that each valve of the bank of valves comprises an actuator (Fig.2:34 and 32) switch operable to move between an open position and a closed position based on an applied electromagnetic signal (col.5, lines 1-9) that is digitally controlled to selectively allow passage of a fluid via a transporting channel of the valve from an input of the valve to an output of the valve.
Allowable Subject Matter
Claims 192-207 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art found (Manne), and upon additional searches, do not teach or fairly suggest the recited structural limitations in claims 192-207.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.